DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This action is responsive to communications:  The application filed 2/8/2013, a continuation reissue of application 13/762,594 (now RE48295), itself a reissue of application 10/023,447 (issued 2/8/2011 as US Pat 7,886,007 to Kuisma et al.).

Claims 1-19 were initially pending in the application.  An amendment was filed 9/14/2020 canceling the original claims and adding new claims 20-33, 20 and 27 being independent. Claims 20-33 are pending. 

This action is Non-Final.

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 7,886,007 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Reissue Amendment
The amendment filed 9/14/2020 proposes amendments to the Specification that do not comply with 37 CFR 1.177(a), which sets forth the manner of making amendments in reissue applications where multiple reissues exist.
Patent Owner amends the first paragraph of his Specification to note multiple reissues have been filed, however the Rule requires that the notice must identify each application by relationship, application number, and filing date in the first sentence of the Specification. See MPEP 1451.
A supplemental paper correctly amending the reissue application is required. 
Claim Objections
Claims 25 and 32 are objected to because of the following informalities:  
Claims 25 and 32 refer to a “contact type”. This should be “content type”.  Appropriate correction is required.

Claim Rejections - 35 USC § 251
Claims 20-33 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”
Step 1: MPEP 1412.02(II)(A)  In the instant case and by way of the recent amendment, Applicant seeks to broaden or present broadened independent claims 20  and 27 which are broader than the original issued independent claims, at least by deleting/omitting the patent claim language requiring that the first message sent by the user terminal be a request for notification “only for multimedia messages addressed to the terminal that have arrived at the multimedia messaging centre and for which the terminal has not received a notification message yet, and only for multimedia messages for which a notification message has been sent and an acknowledgement message from the terminal has not yet been received by the multimedia messaging center”, and instead require that the message be a request for indicating “only multimedia messages addressed to the terminal, already stored on the MMSC, and not yet received by the terminal”. Patent Owner further broadens claims 20 and 27 by deleting/omitting the patent claim language that the terminal message comprises an option to define a selection criterion so as to limit information to be sent in response.

Step 2: MPEP 1412.02(II)(B)  The record of the prior 10/023,447 application prosecution indicates that in an Amendment filed 8/30/2010 in an attempt to overcome rejections over prior art references, Patent Owner amended the independent claims to require that the request message from the user terminal be “only for multimedia messages addressed to the terminal that have arrived at the multimedia messaging centre and for which the terminal has not received a notification message yet, and only for multimedia messages for which a notification message has been sent and an acknowledgement message from the terminal has not yet been received by the multimedia messaging center”. 10/023,447 Amendment of 8/30/2010 at 2. Patent Owner further argued in his Remarks that the prior art failed to properly teach or suggest the limitation above:

    PNG
    media_image1.png
    209
    537
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    343
    536
    media_image2.png
    Greyscale

10/023,447 Remarks of 8/30/2010 at 9 and 10. 
It is noted that the previous version of the limitation was squarely addressed by the Board of Patent Appeals and Interferences (“the Board”) in a decision of 3/12/2009, which upheld the Examiner’s finding of unpatentability. 10/023,447 Decision of 3/12/2009 at 8-12.
Further, as to the “selection criterion” limitation, Patent Owner argued that such was not taught by the exact same prior art in his Brief of 3/5/2007, to which the Board’s Decision was responsive:

    PNG
    media_image3.png
    252
    585
    media_image3.png
    Greyscale

3/5/2007 Appeal Brief in 10/023,447 at 11-13.
Outside of the Amendment adding the term “only”, subject matter is previously surrendered during the prosecution of the original application by reliance on an argument/statement made by applicant that a limitation of the claim(s) defines over the art.  In Hester, supra, the Federal Circuit held that the surrender that forms the basis for impermissible recapture “can occur through arguments alone”. 142 F.3d at 1482,46 USPQ2d at 1649. It is noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims.  Therefore, in the instant case the claim limitation above as to the two requirements of the notification relates to surrendered subject matter.  Likewise, the claim limitation above as to defining a selection criteria relates to surrendered subject matter. In both cases, some of the broadening of the reissue claims, as noted above, are clearly in the area of such surrendered subject matter.

Step 3: MPEP 1412.02(II)(C) It is noted that the “selection criteria” requirement has been removed entirely from newly-presented independent claims 20 and 27, and thus a recapture rejection under 35 USC 251 is proper and must be made here. MPEP 1412.02(II)(C) and (III)(B)(1).
As to the notification message limitation, it is noted that the surrendered subject matter has been broadened in claims 20 and 27. Claims 20 and 27 are not materially narrowed in other respects that relate to the surrendered subject matter to avoid recapture. MPEP 1412.02(III)(B)(1). As to claims 20 and 27, it must be determined what portion of the amendment or argued limitation has been retained, and whether the retained portion materially narrows the original claims to avoid recapture. See Youman, 679 F.3d at 1346 n.4, 102 USPQ2d at 1870 n.4 ("'original claims' are defined as 'the claims before surrender'"). "[I]f the patentee modifies the added [or argued] limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue." Id. at 1347, 102 USPQ2d at 1870. On the other hand, if the retained portion of the modified limitation is "well known in the prior art," impermissible recapture has not been avoided. See Mostafazadeh, 643 F.3d at 1361, 98 USPQ2d at 1644. It is to be noted that if the retained portion of the modified limitation is well known in the prior art, then impermissible recapture exists, even in a case where a further limitation which is not related to the surrendered subject matter (i.e., a limitation that does not materially narrow the claims) has been added to define the claims over the art. Id. 
Here, the Examiner notes that the remaining broadened limitation, as to the UE requesting notification only as to undelivered messages, is well-known in the art as 
Therefore improper recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant reissue application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-22, 24, 27-29, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 3GPP TS 23.140 v1.0.0 (1999-12), Multimedia Messaging Service (MMS); Functional description; Stage 2 (hereinafter “3GPP”), of record in the original prosecution, in view of US Pat 5,742,905 to Pepe et al (hereinafter “Pepe”).
As to claim 20, 3GPP discloses:
A method, comprising:
at a terminal, transmitting a request message wirelessly to a multimedia messaging centre (MMSC), 
3GPP discloses a user terminal which may transmit a request message wirelessly to a MMSC. 3GPP at FIG 11 and at 19-20.
the request message requesting the multimedia messaging centre (MMSC) to transmit a response message to the terminal for indicating … multimedia messages addressed to the terminal, already stored on the MMSC, and not yet received by the terminal;
3GPP discloses that the request message may request from the MMSC a response indicating multimedia messages addressed to the terminal at the MMSC that have not yet been received by the terminal. 3GPP at FIG 11 and at 19-201.
receiving the response message at the terminal, wherein the response message comprises information on the multimedia messages addressed to the terminal, already stored on the MMSC, and not yet received by the terminal.
3GPP discloses the terminal receiving the response indicating information on said multimedia messages addressed to the terminal including those not yet received. 3GPP at 17 and 19-20.
only of messages not yet received by the terminal.
Pepe discloses an analogous art, namely a wireless messaging system. Pepe at FIG 1 and col. 4 ll. 31-36, col. 5 ll. 28-62. Pepe discloses that a wireless terminal (PDA 30) may send a wireless message to a messaging center requesting notification of undelivered messages addressed thereto. Id. at FIGS 16a, 16b, col. 19 ll. 42-48 and l. 65-col. 20 l. 5. This reads as messages not yet received by the terminal as they are undelivered. The terminal receives in response a message from the messaging center comprising information on the messages for the terminal that are not yet received. Id. at col. 20 ll. 5-29. Pepe further states that other types of messages, such as voice mail, may be indicated in this manner. Id. at col. 20 ll. 42-53.
It would therefore have been obvious to one of ordinary skill in the art at the time of the invention to modify 3GPP in the manner of Pepe. 3GPP discloses receiving notifications for multimedia messages including those that haven’t been delivered. Pepe discloses a specific step of requesting notification of undelivered messages, and discloses various media formats, from email to pages and voice mail, as well as indicating undelivered content in those varying formats. Pepe at col. 20 ll. 42-53 and col. Id. at col. 3 ll. 11-33. This motivation aside, one of ordinary skill in the art would also have seen such a combination as merely an example of a simple substitution of one known element for another, providing predictable results. MPEP 2143(I)(B), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further as to claim 21,
wherein said request message comprises a value of a selection criterion limiting information to be sent in the response message.
Pepe discloses using a FETCH request to ask the system for notification of undelivered messages, and also discloses further that another FETCH request may subsequently ask the system for specific messages to be downloaded to the terminal; that is, Pepe discloses that the same type of request message may specify a criterion limiting information to be sent in response. Pepe at col. 20 ll. 26-41.
One of ordinary skill in the art would have thus found it obvious to specify a criterion limiting information in the notification request as well as the message request. As noted above, the same type of request message may specify criteria for response in another communication in the same embodiment of Pepe. One of ordinary skill in the art would have found such to merely be an example of a simple substitution of one known element for another, providing predictable results. MPEP 2143(I)(B), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Further as to claim 22,
wherein said received information on the multimedia messages within the response message comprises the information indicated by the value of the selection criteria in the request message.
Pepe discloses that the system response in the case of a FETCH message with a specified selection criterion is one which comprises the information indicated by the selection criterion. Pepe at col. 20 ll. 26-41. In the case of the modification above with regards to claim 21, this would be in response to the notification request message. In the combined invention, these would be multimedia messages, given the teachings of 3GPP.
Further as to claim 24,
wherein a single instance of the response message includes information on a plurality of multimedia messages.
Pepe discloses that a response message from the system to the notification request message at the terminal may include information on a plurality of messages. Pepe at col. 20 ll. 5-25. In the combined invention, these would be multimedia messages, given the teachings of 3GPP.


As to claim 27, 3GPP discloses:
A terminal apparatus comprising:
a processor:
a memory including computer program code, the memory and the computer program code configured to, with the processor, cause the terminal apparatus at least to:
3GPP discloses a user terminal which may transmit a request message wirelessly to a MMSC. 3GPP at FIGS 1 and 11 and at 11-12 (Sec. 6.1) and 19-20. The terminal inherently comprises a processor and memory configured to operate the apparatus.
transmit a request message wirelessly to a multimedia messaging centre (MMSC), the request message requesting the multimedia messaging centre (MMSC) to transmit a response message to the terminal apparatus for indicating only multimedia messages addressed to the terminal apparatus, already stored on the MMSC, and not yet received by the terminal apparatus;
3GPP discloses that the request message may request from the MMSC a response indicating multimedia messages addressed to the terminal at the MMSC that have not yet been received by the terminal. 3GPP at FIG 11 and at 19-202.
and
receive the response message, wherein the response message comprises
information on the multimedia messages addressed to the terminal apparatus, already stored on the MMSC, and not yet received by the terminal apparatus.

3GPP discloses receiving notifications for multimedia messages including those that haven’t been delivered, and allows for user control over how messages are received using profile data. 3GPP at FIG 17 and at 23. 3GPP points out that the user may delete messages from the server, which means that in a case where a user deletes all messages he or she has received, any subsequent request for indicating messages at the server will cause the server to provide indication only of undelivered messages. However, 3GPP does not disclose that the request message is specifically for notification only of messages not yet received by the terminal.
Pepe discloses an analogous art, namely a wireless messaging system. Pepe at FIG 1 and col. 4 ll. 31-36, col. 5 ll. 28-62. Pepe discloses that a wireless terminal (PDA 30) may send a wireless message to a messaging center requesting notification of undelivered messages addressed thereto. Id. at FIGS 16a, 16b, col. 19 ll. 42-48 and l. 65-col. 20 l. 5. This reads as messages not yet received by the terminal as they are undelivered. The terminal receives in response a message from the messaging center comprising information on the messages for the terminal that are not yet received. Id. at col. 20 ll. 5-29. Pepe further states that other types of messages, such as voice mail, may be indicated in this manner. Id. at col. 20 ll. 42-53.
It would therefore have been obvious to one of ordinary skill in the art at the time of the invention to modify 3GPP in the manner of Pepe. 3GPP discloses receiving notifications for multimedia messages including those that haven’t been delivered. Pepe Id. at col. 3 ll. 11-33. This motivation aside, one of ordinary skill in the art would also have seen such a combination as merely an example of a simple substitution of one known element for another, providing predictable results. MPEP 2143(I)(B), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further as to claim 28,
wherein said request message comprises a value of a selection criterion limiting information to be sent in the response message.
Pepe discloses using a FETCH request to ask the system for notification of undelivered messages, and also discloses further that another FETCH request may subsequently ask the system for specific messages to be downloaded to the terminal; that is, Pepe discloses that the same type of request message may specify a criterion limiting information to be sent in response. Pepe at col. 20 ll. 26-41.
One of ordinary skill in the art would have thus found it obvious to specify a criterion limiting information in the notification request as well as the message request. As noted above, the same type of request message may specify criteria for response in another communication in the same embodiment of Pepe. One of ordinary skill in the art would have found such to merely be an example of a simple substitution of one known element for another, providing predictable results. MPEP 2143(I)(B), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further as to claim 29,
wherein said received information on the multimedia messages within the response message comprises the information indicated by the value of the selection criteria in the request message.
Pepe discloses that the system response in the case of a FETCH message with a specified selection criterion is one which comprises the information indicated by the selection criterion. Pepe at col. 20 ll. 26-41. In the case of the modification above with regards to claim 21, this would be in response to the notification request message. In the combined invention, these would be multimedia messages, given the teachings of 3GPP.
Further as to claim 31,
wherein a single instance of the response message includes information on a plurality of multimedia messages.
Pepe discloses that a response message from the system to the notification request message at the terminal may include information on a plurality of messages. Pepe at col. 20 ll. 5-25. In the combined invention, these would be multimedia messages, given the teachings of 3GPP.






Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 3GPP  in view of Pepe as applied to claim 21 above, and further in view of US Pat 6,147,977 to Thro et al. (hereinafter “Thro”), of record in the original prosecution.
As to claim 23,
A method according to claim 21, where the value of the selection criterion comprises an indication of a time from which the terminal wants to receive the information on the multimedia messages stored at the MMSC.
3GPP in view of Pepe discloses claim 21 above. Pepe discloses a selection criterion to be sent to the system, but the references fail to disclose that the selection criterion may comprise an indication of time from which the terminal wants to receive the information.
Thro discloses an analogous art, namely a system and method for notifying wireless terminals in a network of messages. Thro at Abstract, FIGS 1 and 2 and at col. 3 ll. 48-60, col. 4 ll. 40-65. Thro discloses that a terminal may request messages be routed to a device during a specific time. Id. at col. 3 ll. 48-60 and col. 4 ll. 32-39.
Therefore it would have been obvious to one of ordinary skill in the art to modify 3GPP in view of Pepe in the manner of Thro.
Pepe discloses that the user of the terminal may update information so as to provision communications be forwarded during a certain time period, but not as to the type of communications in the notification request, namely e-mail messages. Thro discloses doing so for the messages of Pepe. One of ordinary skill in the art would have found such to merely be an example of a simple substitution of one known element for another, providing predictable results. MPEP 2143(I)(B), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
.

Claims 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 3GPP  in view of Pepe as applied to claim 20 above, and further in view of WAP-209-MMSEncapsulation, WAP Specification Change Document, 9/4/2000 (hereinafter “WAP-209”), of record in the original prosecution.
As to claim 25,
wherein the information on the multimedia messages received in the response message comprises, for each multimedia message, a content location from which the terminal can load the multimedia message, and a [content] type of the multimedia message.
3GPP and Pepe disclose claim 20 above, and 3GPP states that a multimedia notification may include information as to a multimedia message including content type. 3GPP at p. 16, Sec. 8.3.2. 3GPP further discloses using Wireless Application Protocol (“WAP”) for communication of the notification and the messages. However, 3GPP in view of Pepe fails to expressly disclose a content location in the response.
WAP-209-MMSEncapsulation discloses that, at the time of the invention, WAP notification messages included headers that provided information such as a content location and type. WAP-209 at 14-15. It is noted that Patent Owner admits as prior art 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify 3GPP in view of Pepe in such a manner. 3GPP discloses WAP protocols, and WAP-209 merely describes the features of such protocols at the time, as admitted by Patent Owner. One of ordinary skill in the art would have found such to merely be an example of a simple substitution of one known element for another, providing predictable results. MPEP 2143(I)(B), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further as to claim 26,
Wherein the response message further comprises a message type header indicating that the response message is a notification message, and a transaction identifier field indicating a transaction associated with the request message.
WAP-209 discloses that the response message comprises a header indicating it is a notification message, and a transaction identifier. WAP-209 at 14-15.




Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 3GPP  in view of Pepe as applied to claim 28 above, and further in view of Thro.
As to claim 30,
A terminal apparatus according to claim 28, where the value of the selection criterion comprises an indication of a time from which the terminal wants to receive the information on the multimedia messages stored at the MMSC.
3GPP in view of Pepe discloses claim 28 above. Pepe discloses a selection criterion to be sent to the system, but the references fail to disclose that the selection criterion may comprise an indication of time from which the terminal wants to receive the information.
Thro discloses an analogous art, namely a system and method for notifying wireless terminals in a network of messages. Thro at Abstract, FIGS 1 and 2 and at col. 3 ll. 48-60, col. 4 ll. 40-65. Thro discloses that a terminal may request messages be routed to a device during a specific time. Id. at col. 3 ll. 48-60 and col. 4 ll. 32-39.
Therefore it would have been obvious to one of ordinary skill in the art to modify 3GPP in view of Pepe in the manner of Thro.
Pepe discloses that the user of the terminal may update information so as to provision communications be forwarded during a certain time period, but not as to the type of communications in the notification request, namely e-mail messages. Thro discloses doing so for the messages of Pepe. One of ordinary skill in the art would have found such to merely be an example of a simple substitution of one known element for another, providing predictable results. MPEP 2143(I)(B), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
.

Claims 32 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 3GPP  in view of Pepe as applied to claim 27 above, and further in view of WAP-209.
As to claim 32,
wherein the information on the multimedia messages received in the response message comprises, for each multimedia message, a content location from which the terminal can load the multimedia message, and a [content] type of the multimedia message.
3GPP and Pepe disclose claim 27 above, and 3GPP states that a multimedia notification may include information as to a multimedia message including content type. 3GPP at p. 16, Sec. 8.3.2. 3GPP further discloses using Wireless Application Protocol (“WAP”) for communication of the notification and the messages. However, 3GPP in view of Pepe fails to expressly disclose a content location in the response.
WAP-209 discloses that, at the time of the invention, WAP notification messages included headers that provided information such as a content location and type. WAP-209 at 14-15. It is noted that Patent Owner admits as prior art the transmission of multimedia messages from a system to a terminal according to this standard, and that 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify 3GPP in view of Pepe in such a manner. 3GPP discloses WAP protocols, and WAP-209 merely describes the features of such protocols at the time, as admitted by Patent Owner. One of ordinary skill in the art would have found such to merely be an example of a simple substitution of one known element for another, providing predictable results. MPEP 2143(I)(B), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further as to claim 33,
wherein the response message further comprises a message type header indicating that the response message is a notification message, and a transaction identifier field indicating a transaction associated with the request message.
WAP-209 discloses that the response message comprises a header indicating it is a notification message, and a transaction identifier. WAP-209 at 14-15.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pat 5,434,907 discloses a telecommunications system notifying an end terminal of the number of undelivered messages assigned to the terminal subscriber.
WO97/07636 discloses a telecommunications system as to notifying a terminal of undelivered messages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is (571) 272-7849.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Signed:
/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

/M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note the above-cited 10/023,447 Board Decision of 3/12/2009 at 9, which states that the 3GPP reference “…describes having the terminal send a first message (i.e., query) requesting notification of undelivered multimedia messages.”
        2 Note the above-cited 10/023,447 Board Decision of 3/12/2009 at 9, which states that the 3GPP reference “…describes having the terminal send a first message (i.e., query) requesting notification of undelivered multimedia messages.”